Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael L. Atwell appeals the district court’s order granting summary judgment in favor of the Appellee on his employment discrimination claims. We have reviewed the record and find no reversible error. Accordingly, although we grant Atwell’s pending motion to proceed in forma pauperis, we affirm the judgment of the district court. Atwell v. Am. Sugar Refining, Inc., No. 1:10-cv-01378-WMN, 2011 WL 4501288 (D.Md. Sept. 27, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.